Exhibit 99.1 PEOPLE’S UTAH BANCORP REPORTS COMPLETION OF MERGER OF SUBSIDIARY BANK CHARTERS American Fork, Utah, September 30, 2015 – People’s Utah Bancorp (the “Company”) (Nasdaq: PUB) today announced that it completed the merger of the charters of its two subsidiary banks, Bank of American Fork (“BAF”) and Lewiston State Bank (“LSB”). The new amended charter has renamed the combined bank People’s Intermountain Bank (“PIB”) with BAF and LSB continuing to do business under their registered names. Products and services will continue to be offered under the names of Bank of American Fork and Lewiston State Bank, unique names that reflect a long history of serving the communities in which they operate.
